Citation Nr: 1136905	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for coronary artery disease, status post three vessel coronary artery bypass graft.

2. Entitlement to service connection for peripheral neuropathy of both upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1964 to November 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for peripheral neuropathy of both upper extremities, and from a March 2007 rating decision that denied service connection for coronary artery disease, status post three vessel coronary artery bypass graft.  In the Veteran's April 2008 VA Form 9, substantive appeal, addressing the matter of service connection for coronary artery disease, he requested a hearing before the Board.  However, in a January 2009 correspondence, he indicated that he had made his case clear and did not have any additional evidence to furnish; therefore, he requested an "expedited submission of [his] appeal to the Board of Veterans' Appeals."  In March 2009, a VA employee contacted the Veteran to clarify whether he still wanted to be scheduled for a hearing before the Board.  He responded by requesting that his file be forwarded to the Board.  See March 9, 2009 report of contact.

Also as an initial matter, the Board notes that in July 2007, the Veteran was issued two statements of the case (SOCs), with the first SOC (issued on July 2, 2007) addressing the matters of service connection for bilateral feet pain, service connection for bilateral knee arthralgia with mild degenerative joint disease, and an increased rating for chronic low back pain, remote lumbar strain, status post laminectomy with degenerative joint disease.  The second SOC (issued on July 23, 2007) addressed the matter of service connection for coronary artery disease.  In April 2008, the Veteran submitted a VA Form 9, substantive appeal, indicating his intent to appeal "all of the issues listed on the statement of the case", but did not identify whether he was appealing the July 2, 2007 SOC; July 23, 2007 SOC; or both.  Nevertheless, as the April 2008 substantive appeal was timely as to only the second, July 23, 2007 SOC, his claims seeking service connection for bilateral feet pain, bilateral knee arthralgia, and an increased rating for chronic low back pain were considered no longer on appeal.  The Veteran subsequently submitted additional information related to his increased rating claim, and such submission was considered a new claim for an increased rating for his chronic low back pain.  See September 2008 notice letter.  As the Veteran has not (since the April 2008 substantive appeal) submitted additional evidence or argument related to his claims for service connection for bilateral feet pain or bilateral knee arthralgia with mild degenerative disease, it is determined that the Veteran no longer wishes to pursue such claims.  Significantly, in an August 2010 correspondence, the Veteran indicated his intent to withdraw all pending appeals for his claim of service connection for right knee arthralgia with mild degenerative changes.

The matter of entitlement to service connection for peripheral neuropathy of both upper extremities is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

On August 18, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he intended to withdraw his appeal seeking service connection for coronary artery disease, status post three vessel coronary artery bypass graft; there is no question of fact or law remaining before the Board in this matter.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the claim seeking service connection for coronary artery disease, status post three vessel coronary artery bypass graft; the Board has no further jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw his appeal in the matter of service connection for coronary artery disease, status post three vessel coronary artery bypass graft, further discussion of the impact of the VCAA on this matter is not necessary.

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received on August 18, 2010, the Veteran withdrew his appeal seeking service connection for coronary artery disease, status post three vessel coronary artery bypass graft.  This request was confirmed by a July 2011 correspondence from the Veteran's representative in which he stated, "The veteran moves that his appeal currently pending before the [Board] be withdrawn in its entirety."  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.




ORDER

The appeal seeking service connection for coronary artery disease, status post three vessel coronary artery bypass graft, is dismissed.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the appellant.  In essence, the following sequence is required:  There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.

Here, an April 2006 rating decision declined to reopen the Veteran's claim of service connection for diabetes mellitus, Type II; denied service connection for peripheral neuropathy of both upper extremities, peripheral neuropathy of both lower extremities, bilateral feet pain, and bilateral knee arthralgia with mild degenerative joint disease; and denied an increased rating for his service-connected chronic low back pain, remote lumbar strain, status post laminectomy with degenerative joint disease and intermittent bilateral lower extremity radiculopathy.  In a statement received in October 2006, the Veteran indicated he was disagreeing with "all issues" addressed in the April 2006 rating decision.

The RO responded by issuing an SOC on July 2, 2007; it addressed only the matters of service connection for bilateral feet pain and bilateral knee arthralgia with mild degenerative joint disease, and the matter of the rating assigned for the Veteran's chronic low back pain.  The RO did not issue an SOC addressing the Veteran's claim to reopen a claim of service connection for diabetes mellitus, Type II, or in the matters of service connection for peripheral neuropathy of both upper extremities or peripheral neuropathy of both lower extremities.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  

Regarding the Veteran's claims to reopen a claim of service connection for diabetes mellitus, Type II, and for service connection of peripheral neuropathy of both lower extremities, the Board notes that such matters were more recently denied by a February 2009 rating decision.  The Veteran has not appealed this decision; therefore, they are no longer on appeal.  Notably, in the Veteran's August 18, 2010 correspondence in which he indicated his desire to withdraw a claim of service connection for coronary artery disease, he also expressed his intent to withdraw all pending appeals for his claim of service connection for diabetes mellitus, Type II.

Regarding the Veteran's claim of service connection for peripheral neuropathy of both upper extremities, recent communications from the Veteran (to include the August 18, 2010 correspondence in which he indicated that he no longer wished to pursue various claims with VA) have been silent as to this claim.  Therefore, clarification of whether he still wishes to pursue this claim is indicated.  The Veteran is advised that his claim seeking service connection for peripheral neuropathy of both upper extremities is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following:

The RO should seek clarification from the Veteran as to whether he is still pursuing a claim for service connection for peripheral neuropathy of both upper extremities.  If his response is in the affirmative, the RO should review the file and issue an appropriate SOC in the matter.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in this matter, it should be returned to the Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


